Citation Nr: 1225682	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-03 044	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for presbyopia.

4.  Entitlement to service connection for rhinosinusitis.

5.  Entitlement to service connection for iron deficiency anemia.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to an effective date earlier than November 30, 2007, for the grant of dependent-school-child benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 2005.

This appeal to the Board of Veterans' Appeals (Board) is from September 2007 (bilateral hearing loss, tinnitus, presbyopia, rhinosinusitis, iron deficiency anemia), February 2009 (earlier effective date for dependent-school-child benefits), and October 2009 (left and right knee disorders) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran initially requested a videoconference hearing, but subsequently withdrew this request in writing in April 2012.  38 C.F.R. §§ 20.700(e), 20.704(e) (2011).


FINDING OF FACT

On April 2, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through the authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through the authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through the authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Here, following receipt of a Statement of the Case in November 2008, a substantive appeal was filed in January 2009 appealing the issues of entitlement to service connection for bilateral hearing loss, tinnitus, presbyopia, rhinosinusitis, and iron deficiency anemia.  Following receipt of a Statement of the Case in July 2011, a substantive appeal was filed in August 2011 appealing the issue of entitlement to an earlier effective date for dependent-school-child benefits.  Following receipt of a Statement of the Case in August 2011, a substantive appeal was filed in September 2011 appealing the issue of entitlement to service connection for left and right knee disorders.  Thereafter, a Supplemental Statement of the Case was issued in December 2011 addressing all the issues listed on the brieface.  The matters were subsequently certified for appeal and forwarded to the Board in February 2012.  


In a statement submitted on April 2, 2012, the Veteran's authorized representative of record submitted a statement on the Appellant's behalf, with the Appellant's signature, indicating that he had requested a withdrawal of all pending issues on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


